DISMISS and Opinion Filed May 4, 2015.




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00952-CV

                     GLENDA HOWELL, ET AL., Appellant
                                  V.
              GREENVILLE AUTOMOTIVE SUPERSTORE, L.P., Appellee

                            On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 80,197

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Schenck
                                     Opinion by Justice Lang
       The Court has before it appellant’s April 17, 2015 “Agreed Motion to Dismiss Appeal.”

The motion states that “[t]he parties have amicably resolved the [underlying] case, and therefore

Appellant wishes to dismiss [this] appeal.” We grant the motion, and we dismiss the appeal. See

TEX. R. APP. P. 42.1(a).




                                                   / Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE
140952F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GLENDA HOWELL, ET AL., Appellant                    On Appeal from the 196th District Court,
                                                    Hunt County, Texas
No. 05-14-00952-CV        V.                        Trial Court Cause No. 80,197.
                                                    Opinion delivered by Justice Lang. Justices
GREENVILLE AUTOMOTIVE                               Bridges and Schenck participating.
SUPERSTORE, L.P., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 4th day of May, 2015.




                                              –2–